Citation Nr: 0411215	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  02-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) for the purpose of accrued benefits.

2.  Entitlement to service connection for lung cancer for the 
purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to September 
1955 and from June 1959 to November 1961.  He died in July 1996.  
The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which denied the claim for accrued benefits.

The appellant testified at a hearing before the undersigned 
Veterans Law Judge sitting in Atlanta, Georgia, in October 2003.


FINDINGS OF FACT

1.  A claim for entitlement to an increased rating for PTSD was 
pending at the time of the veteran's death in July 1996.

2.  The veteran was demonstrably unable to obtain or retain 
employment due to his PTSD. 

3.  A claim for entitlement to service connection for lung cancer 
was not pending at the time of the veteran's death in July 1996.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD, for 
accrued benefits purposes, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1993).

2.  The appellant's claim of entitlement to service connection for 
lung cancer for the purpose of accrued benefits is without legal 
merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2003); 
Jones v. West, 136 F. 3d 1296 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD Claim

The appellant seeks entitlement to accrued benefits for an 
increased rating claim for PTSD.  She contends that the veteran 
was entitled to a total schedular rating for PTSD at the time of 
his death, or in the alternative, that he was entitled to a 70 
percent schedular rating and a total rating based upon individual 
unemployability.

There was a significant change in the law during the pendency of 
this claim.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  As the Board is providing a full grant 
of the benefit sought by the appellant with regard to the PTSD 
claim on appeal, it concludes that remand for compliance with the 
VCAA is not warranted as to this issue because any failure to 
comply with VCAA requirements would not be prejudicial to the 
appellant.

As an initial matter, the Board notes that applications for 
accrued benefits must be received within one year of the veteran's 
death.  38 C.F.R. § 3.1000(c) (2003).  The appellant relies on an 
August 7, 1996, report of contact, which was filed less than a 
month after the veteran's death.  The report of contact notes that 
the veteran is deceased and requests "[p]lease take the necessary 
initiatives to process this as an INOD." 

Regardless, that same month, August 1996, the appellant filed a VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a Surviving 
Spouse or Child.  It was not until 3 years later, in August 1999, 
that the RO advised the appellant, by letter dated August 20, 
1999, that accrued benefits were not warranted.  In September 8, 
1999, the RO received a statement from the appellant indicating 
that she was entitled to accrued benefits.  Thereafter, the RO 
sent her a letter, dated July 6, 2000, which indicated that the 
veteran did have a claim pending when he died and that she had one 
year from the date of that letter to file a claim for accrued 
benefits.

In August 2000, the appellant filed a VA Form 21-601, Application 
for Reimbursement from Accrued Amounts due a Deceased Beneficiary.  
She was notified that her claim for accrued benefits was denied by 
letter dated September 16, 2000, to which she timely perfected an 
appeal.  Based on these facts, the Board finds that the appellant 
did apply for accrued benefits within one year of the veteran's 
death by way of her August 1996 correspondence with VA.

Under 38 U.S.C.A. § 5121(a) (West 1991), accrued benefits are 
defined as "periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the Secretary 
to which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file at 
date of death (hereinafter in this section and section 5122 of 
this title referred to as "accrued benefits") and due and unpaid 
for a period not to exceed two years."

Parenthetically, the Board notes that the law was recently amended 
to remove the two year limitation on accrued benefits.  See The 
Veterans Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003).  However, that amendment is applicable 
only with respect to deaths occurring on or after December 16, 
2003.  As the veteran in this case died in 1996, the recent 
amendments are not applicable to the appellant's claim.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that, for a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the time 
of his death for such benefits or else be entitled to them under 
an existing rating or decision."  The Federal Circuit noted that 
this conclusion comported with the decision in Zevalkink v. Brown, 
102 F.3d 1236 (Fed Cir. 1996), which stated that a consequence of 
the derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse has 
no claim upon which to derive his or her own application.  Id. at 
1300.

In the instant case, the evidence of record shows that the veteran 
did have a claim pending for an increased rating for PTSD at the 
time of his death.  The appellant's representative testified 
during the personal hearing that the veteran had perfected an 
appeal as to a January 1994 rating decision that had confirmed and 
continued a 50 percent rating for PTSD.  The Board agrees.  The 
veteran filed a notice of disagreement in May 1994 and a statement 
of the case was issued in January 1995.  Further, the Board finds 
that the veteran's VA Form 21-4138, received in February 1995, was 
a timely filed substantive appeal.  This is so because in the 
February 1995 document the veteran clearly stated, "I do wish to 
pursue an appeal."  

The RO apparently interpreted the February 1995 document as a 
request for an extension of time and considered the VA Form 9 
filed in August 1995 to be untimely.  The RO considered the August 
1995 VA Form 9 to be a claim for increase and again denied an 
increase in a July 1996 rating decision.  The RO has indicated 
that there is no pending claim here because of the July 1996 
rating decision.
 
VA regulations define a "pending claim" as "[a]n application, 
formal or informal, which has not been finally adjudicated."  See 
38 C.F.R. § 3.160(c) (emphasis added).  VA regulations further 
define a "finally adjudicated claim" as "[a]n application, formal 
or informal, which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of 1 year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is the 
earlier."  38 C.F.R. § 3.160(d) (emphasis added).  In the 
appellant's case, the record shows that the RO denied the 
veteran's claim for an increased rating by a rating decision 
entered on July 18, 1996.  There is no indication in the file that 
the RO ever sent notice of the decision to the veteran.  The 
veteran died on July [redacted], 1996, well before the one-year appeal 
period expired.  Consequently, given the definitions set out at 38 
C.F.R. § 3.160, it would appear that this claim was "pending" at 
the time of his death.  Regardless, as explained above, the appeal 
arising from the January 1994 rating decision was still pending at 
the time of the veteran's death in July 1996.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R. Part 4.  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2003).  

The regulations require that where there is a question as to which 
of two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  

VA regulations require that disability evaluations be based upon 
the most complete evaluation of the condition that can be feasibly 
constructed with interpretation of examination reports, in light 
of the whole history, so as to reflect all elements of disability.  
The medical as well as industrial history is to be considered, and 
a full description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. App. 
55 (1994).
 
A review of the record shows that entitlement to service 
connection for PTSD was established in a July 1992 hearing 
officer's decision.  Initially, a 30 percent evaluation was 
assigned for this disability, effective from September 1991.  
However, in a May 1993 rating decision, an increased rating, to 50 
percent, was granted, effective from September 1991.  That 50 
percent rating was confirmed and continued until the time of the 
veteran's death in 1996.

Prior to November 7, 1996, PTSD was evaluated using criteria from 
the general rating formula for psychoneurotic disorders.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1993).  Under this formula, 
a 50 percent rating is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced as 
to result in considerable industrial impairment.  A 70 percent 
rating is warranted where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent (total) disability 
rating is assigned where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in virtual 
isolation in the community; or where there exists totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or where the 
individual is demonstrably unable to obtain or retain employment.  
A 100 percent evaluation may be assigned under the above rating 
criteria as long as the veteran meets one of three listed 
criteria: total isolation, gross repudiation of reality, and/or 
unemployability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1993); Johnson v. Brown, 7 Vet. App. 95, 96 (1994).

Under the rating criteria presently in effect (contained in 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003)), PTSD is evaluated 
using criteria from the general rating formula for mental 
disorders.  Under the new criteria, a 50 percent rating is 
warranted where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or irrelevant, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, impaired impulse 
control (such as unprovoked irritability with periods of 
violence), spatial disorientation, neglect of personal appearance 
and hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), and inability to maintain 
effective relationships.  A 100 percent rating is appropriate in 
those cases where there is total occupational and social 
impairment due to such symptoms as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting one's self or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, and memory 
loss for names of close relatives, one's own occupation or one's 
own name.

The VA General Counsel has addressed the retroactive applicability 
of revised Rating Schedule criteria to increased rating claims and 
has determined that in such circumstances as those presented here, 
the Board should first determine whether the amended regulation is 
more favorable to the claimant.  VAOPGCPREC 3-2000.  As the 
application the old version of the regulation to the facts of the 
case results in a fully favorable decision on this issue, the 
Board deems that the old provisions are more favorable.  Inasmuch 
as the decision below results in an award of the maximum benefit 
available, analysis of the claim under the current rating criteria 
for PTSD or consideration of the provisions providing for 
assignment of an extra-schedular evaluation, is unnecessary.  See 
38 C.F.R. §§ 3.321(b)(1), 4.125-4.130 (2003).

The Board has thoroughly reviewed the evidence of record, and the 
Board finds that, resolving all reasonable doubt in the 
appellant's favor, the criteria for assignment of a 100 percent 
schedular evaluation for PTSD is warranted under the rating 
criteria in effect prior to November 1996.  See 38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996); Johnson, 7 Vet. App. 95, 96.  

Initially, the Board notes that the medical evidence of record 
reveals that the veteran's PTSD has rendered him demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); Johnson, 7 Vet. App. at 96.  The 
appellant testified that the veteran did not work at all between 
1987 and his death in 1996 because of his inability to get along 
with others.  The veteran reported in November 1993 that he was 
referred to a VA vocational rehabilitation counselor for job 
assistance.  In February 1994 he reported that that office deemed 
him not a suitable candidate for vocational rehabilitation 
training.  

Although a February 1993 record noted that he was working at 
Walmart, a June 1993 physician's treatment note recorded that the 
veteran complained that the pressure of the job was too much and 
he was thinking too much of fighting with his bosses and others.  
The physician concluded that "this patient's increased disability 
is incapacitating patient for industrial employment."  He added, 
"patient's personality is too brittle to be useful in the 
employment arena."  A March 1994 statement from a co-worker at 
Walmart indicated that the stress of working in a high traffic 
area in Walmart made the veteran shake so badly he would have to 
go in the back and "get himself together". 

In February 1994 the veteran reported that he was working part-
time for a wholesale florist.  He reported working as a delivery 
driver.  Following a December 1995 VA examination, he was 
diagnosed with PTSD, chronic with depression.  Significantly, 
after that diagnosis, the examiner wrote "unemployable."

Thus, the evidence shows that the veteran was unable to obtain and 
retain employment for several years prior to his death in 1996.  
While he made valiant efforts to hold some type of job during this 
period, including working part-time at Walmart and driving a 
floral delivery truck part-time, the Board does not find that 
these part-time jobs situations were the equivalent of obtaining 
and retaining employment.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001)(inability to maintain substantially gainful 
occupation does not require proving 100 percent unemployability).  
This is so because he was unable to retain the Walmart job for a 
significant length of time-he only held the job for about 8 
months-due to his PTSD symptomatology.  Further, he only worked 
sporadically for the floral business for minimal compensation.

Further, the evidence shows that the veteran had significant PTSD 
symptomatology and was virtually isolated from the community.  The 
veteran also reported that he was becoming confused while driving 
and while in stores in that he got disoriented and did not 
recognize his surroundings.  In June 1993 a VA physician noted 
that the veteran was experiencing extreme labile mood swings, he 
was frequently isolated, and he had continuous rage reactions.  In 
February 1994, VA treatment records noted that he was very 
depressed, that he was becoming extremely isolated from his 
family, and that his memory was impaired.  Other treatment records 
in this period noted extreme anxiety, frequent flashbacks, and a 
sleep disorder.  

Overall, the veteran demonstrated psychoneurotic symptomatology 
that included severe depression, extreme anxiety, continuous 
problems with rage, and a preference for isolation in the 
community.  His severe anxiety problem and anger, and the 
resulting decreased ability to perform even the most basic 
activities of daily functioning on a sustained basis, were 
demonstrated during his treatment at VA.  This behavior is 
consistent with findings on mental status examinations and the 
appellant's testimony describing his daily coping problems.  The 
Board finds the evidence of inability to obtain or retain gainful 
employment to be uncontroverted.  In conclusion, after a review of 
all the evidence of record, it is the Board's judgment that the 
veteran's PTSD warrants a 100 percent evaluation, under the 
regulations in effect prior to November 1996.  

Therefore, the Board finds that a 100 percent evaluation was 
warranted for the veteran's PTSD prior to his death in 1996.  The 
Board notes that this represents a complete grant of all benefits 
sought on appeal as to this issue.

Lung cancer claim

When, as here, the law rather than the facts is dispositive of the 
claim, the VCAA does not apply to the claim.  Manning v. Principi, 
16 Vet. App. 534 (2002).  Further, the appellant testified during 
her October 2003 hearing that she desired to waive her rights to a 
remand due to any VCAA notice defect and have the undersigned 
proceed, of possible, with a decision on the merits.
 
The appellant seeks entitlement to accrued benefits for the claim 
of service connection for lung cancer.  She contends that the 
veteran had applied for service connection for lung cancer in 1987 
and that he received a letter of denial to his claim in 1987.  
(See VA Form 9, dated December 11, 2001).  The appellant stated 
that in connection with the 1987 claim she and her husband 
forwarded medical records from one of the veteran's private 
physicians, Dr. Guest.

In the instant case, the evidence of record shows that the veteran 
did not have a claim pending for service connection for lung 
cancer at the time of his death.  Review of the record does not 
show that VA ever received a claim for service connection for lung 
cancer during the veteran's lifetime.  The claims folder does not 
show any activity in 1987.  Prior to the receipt of the veteran's 
claim for service connection for a nervous condition, received in 
September 1991, there had been no activity in the claims folder 
since a 1982 request for documentation of an education 
overpayment.  Significantly, in connection with the 1991 claim, 
there are private medical records from a Dr. William Guest.

Although the appellant contends that the veteran had filed a claim 
for service connection for lung cancer in 1987, there is no 
evidence in the claims folder that this claim was received by the 
VA at that time, or at any time prior to the veteran's death.  
Based on the evidence in the file and the appellant's statements, 
it appears she may be recollecting events made in connection with 
the 1991 claim for a nervous condition.  Regardless, the 
appellant's assertion that her husband received a letter of denial 
in 1987 would indicate that the claim had been decided in 1987, 
and that it was no longer "pending" at the time of his death in 
1996.  Absent a pending claim for service connection for lung 
cancer at the time of the veteran's death, the appellant cannot be 
entitled to accrued benefits for this claim.

Although sympathetic to the appellant's claim, the bottom line is 
that the file is absent any evidence that the veteran had a formal 
or informal claim pending for service connection for lung cancer 
at the time of his death.  Accordingly, there is no legal basis 
for the appellant's claim for service connection for lung cancer 
for the purpose of accrued benefits.  As the law, and not the 
evidence, is dispositive in this case, entitlement to payment of 
accrued benefits for the lung cancer claim is denied due to the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1997) (in cases where the law is dispositive, the claim should be 
denied because of the absence of legal merit).


ORDER

An increased rating for PTSD is granted, to 100 percent, for the 
purpose of accrued benefits, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to service connection for lung cancer for the purpose 
of accrued benefits is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



